Citation Nr: 1038014	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-36 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased rating for right knee arthritis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left knee arthritis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for left leg common 
peroneal nerve laceration, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1972 
and from November 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

The Veteran's claims were remanded by the Board in May 2009.


FINDING OF FACT

The Veteran failed, without good cause, to report for  VA medical 
examinations which were scheduled to evaluate the current 
severity of his service-connected right knee arthritis, left knee 
arthritis, and left leg common peroneal nerve laceration.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for service-
connected right knee arthritis is denied based on the Veteran's 
failure to report for scheduled VA examinations.  38 C.F.R. 
§ 3.655 (2010).

2.  The claim of entitlement to an increased rating for service-
connected left knee arthritis is denied based on the Veteran's 
failure to report for scheduled VA examinations.  38 C.F.R. 
§ 3.655 (2010).

3.  The claim of entitlement to an increased rating for service-
connected left leg common peroneal nerve laceration is denied 
based on the Veteran's failure to report for scheduled VA 
examinations.  38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated in June 2002.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The Board finds that 
reasonable efforts have been made to assist the Veteran in 
obtaining evidence necessary to substantiate his claims, and that 
there is no reasonable possibility that further assistance would 
aid in substantiating it.  In particular, the RO has obtained the 
Veteran's private medical records, VA outpatient treatment 
reports, and afforded the Veteran VA examinations in October and 
November 2002.  Because of apparent worsening of the Veteran's 
symptomatology the Veteran was scheduled for additional VA 
examinations in July 2008 and November 2009.  The Veteran did not 
report for the examinations.  The Board notes that corresponding 
to VA's duty to assist the Veteran in obtaining information is a 
duty on the part of the Veteran to cooperate with VA in 
developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that "[t]he duty to assist is not always a one-
way street").  VA's duty must be understood as a duty to assist 
the Veteran in developing his claim, rather than a duty on the 
part of VA to develop the entire claim with the Veteran 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 
(2008). 

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

The Veteran submitted his claim for increased ratings for his 
right knee, left knee, and left leg disabilities in November 
2001.  The Veteran was provided VA orthopedic and neurological 
examinations of the lower extremities in November 2002.  VA 
outpatient treatments show continuing treatment for bilateral 
lower extremity disabilities.  A May 2004 VA outpatient record 
notes that the Veteran cancelled a left total knee replacement 
scheduled the previous month because he thought recovery would be 
very hard for him.  The Veteran was scheduled for VA examinations 
on two occasions in July 2008.  He failed to report for those 
examinations and did not provide any explanation.  A supplemental 
statement of the case sent to the Veteran in October 2008 set 
forth to the Veteran the regulation, 38 C.F.R. § 3.655, regarding 
the consequence of failing to report for a VA examination without 
good cause.  The Veteran's representative asserted in March 2009 
that the examinations were scheduled too soon after the notice 
letters were sent to the Veteran informing him of the upcoming 
examinations.  In May 2009 the Board remanded the Veteran's 
claims in order to give the Veteran another opportunity to appear 
for the VA medical examinations necessary to determine the 
conditions of his service-connected lower extremity disabilities.  
In September 2009 the RO sent a letter to the Veteran informing 
him that he would be scheduled for a VA examination.  This letter 
also informed the Veteran that when a claimant, without good 
cause, fails to report for an examination or reexamination, the 
claim may be denied.  The Veteran again failed to report for 
scheduled VA examinations in November 2009.  Neither he nor his 
representative has provided any adequate reason or good cause for 
the Veteran's failure to report for the scheduled examinations.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate family 
member), fails to report for such examination or re-examination, 
action shall be taken in accordance with paragraphs (b) or (c) of 
38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  When 
the missed examination is scheduled in conjunction with a claim 
for increase, as is the case here, the claim shall be denied.  38 
C.F.R. § 3.655(b).

In this matter, the Veteran failed to report for VA examinations 
scheduled to take place in July 2008 and November 2009.  The 
Veteran has not submitted any reasons for his failure to report 
to the scheduled examinations.  As no good cause has been shown, 
and as there is no competent medical evidence of record to 
demonstrate the current severity of the Veteran's service-
connected right knee, left knee and left leg disabilities, the 
claims must be denied.  Further, as the disposition of these 
claims is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased rating for right knee arthritis, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for left knee arthritis, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for left leg common peroneal 
nerve laceration, currently evaluated as 30 percent disabling, is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


